DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 9/30/21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Infante et al [US 2017/0036791A1] as applied above, and further in view of Gur-Arieh et al [Pat. No. 3,984,580] and Cook et al [Pat. No. 5,922,383].
Infante et al teach a product comprising a sealed pouch made from flexible foil and defining a chamber (Figure 1, #102, 109), a pickled food and brine in the chamber (Figure 1, #104, 106), a reclosable opening means and resealable fastener (Figure 1, #112), bottom gussets (Figure 1, #114; paragraph 0016), the package containing less brine than a traditional container (paragraph 0023), removing oxygen from the package by suction (paragraph 0027), and heat pasteurizing the sealed food (paragraph 0026).
Infante et al do not explicitly recite a ratio of brine to food of 1:2.5 to 1:5 (claim 1), a ratio of 1:4 (claim 2).
Gur-Arieh et al teach a packaged food comprising a food and 10-20% liquid (column 5, lines 48-59), sealing the container under vacuum (column 5, line 67), and an absence of package heating due to the food being pasteurized prior to entering the container (column 5, lines 12-22), and a more natural taste and texture as well as high vitamin content (column 6, lines 31-44), and the low amount of liquid enabling more food to be packed and reduced shipping costs (column 6, line 45).
Cook et al teach a packaged food product comprising a pickled food without brine (abstract) obtained by contacting the food with hot brine to kill microorganisms and pickle the food prior to packaging (column 2, lines 46-67), and the container being a flexible bag (column 3, line 14). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed ratio of brine to food in the invention of Infante et al, in view of Gur-Arieh et al and Cook et al, since all are directed to packaged food products, since Infante et al already included the package containing less brine than a traditional container (paragraph 0023) but simply did not provide a range of values, since packaged foods commonly included only 10-20% liquid (column 5, lines 48-59) as shown by Gur-Arieh et al, since a lower amount of liquid permitted more food to be packed and provided reduced shipping costs (column 6, line 45) as shown by Gur-Arieh et al, since pickled food products were commonly packaged with no liquid (abstract) as shown by Cook et al, since a reduced amount of brine in the package of Infante et al would have also reduced waste due to the brine not being consumed, and since the claimed amount of brine would have been used during the course of normal experimentation and optimization procedures due to factors such as the type, size, and shape of food; the desired degree of pickling; and/or the final desired taste and texture properties of the product of Infante et al.
Claims 3, 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Infante et al, in view of Gur-Arieh et al and Cook et al, as applied above, and further in view of Krysty et al [US 2010/0272868A1].
Infante et al, Gur-Arieh et al, and Cook et al teach the above mentioned components. Infante et al do not explicitly recite means for rupturing the wall (claim 3), a sliding fastener (claim 5), and a notch (claim 19). Krysty et al teach a packaged food comprising a flexible pouch (Figure 1, #10) with a notch for rupturing the wall (Figure 1, #70) and a reclosable seal with sliding fastener (Figure 1, #60; paragraph 0033). It would have been obvious to one of ordinary skill in the art to incorporate the claimed notch and sliding fastener into the invention of Infante et al, in view of Krysty et al, since both are directed to reclosable food pouches, since Infante et al already included a reclosable opening means and resealable fastener (Figure 1, #112), since food pouches commonly included a notch for rupturing the wall (Figure 1, #70) and a reclosable seal with sliding fastener (Figure 1, #60; paragraph 0033) as shown by Ktrysty et al, and since these changes would have enabled easier and more reliable opening and reclosing of the pouch of Infante et al.
Claims 7-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Infante et al, in view of Gur-Arieh et al and Cook et al, as applied above, and further in view of Scott [US 2015/0132435A1] and Quick-Process Pickles NPL.
Infante et al, Gur-Arieh et al, and Cook et al teach the above mentioned components. Infante et al also taught the brine including salt and water (paragraph 0012) with an absence of artificial preservatives (whole document). Infante et al do not explicitly recite the brine including water, vinegar, salt and calcium chloride (claim 7), 47-70% water, 8-14% vinegar, 5-6% salt, 0.27-0.35% calcium chloride, and 12-28% sugar (claim 8), the brine including sugar (claim 16), a flavoring (claim 17), and 0.12-0.37% flavoring (claim 18). Scott et al teach pickling brine comprising salt and “about” 0.5-2.0% calcium chloride (paragraph 0014). Quick-Process Pickles NPL teaches a pickling brine including salt, vinegar, sweeteners such as sugar, and spices (page 1-3). It would have been obvious to one of ordinary skill in the art to incorporate the claimed brine ingredients and amounts into the invention of Infante et al, in view of Scott and Quick-Process Pickles NPL, since all are directed to pickled food products, since Infante et al already included a brine with water and salt (paragraph 0012) but simply did not mention specific ingredients or amounts, since pickling brine commonly included a mixture of salt and calcium chloride as shown by Scott, since pickling brine also commonly included ingredients such as salt, vinegar, sweeteners such as sugar, and spices (page 1-3) as shown by Quick-Process Pickles NPL, and since the claimed ingredients and amounts would have been used during the course of normal experimentation and optimization procedures due to factors such as the type, size, shape, and amount of the food; the desired final taste and texture of the food; and/or the desired time the food was intended to be stored in the pouch of Infante et al.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
Applicant argues that the claimed ratio of food to brine provided unexpected or unpredicted results, such as reduced risk of spillage, faster heating, and reduced volume. However, all of these features would actually be expected or predicted by one of ordinary skill in the art. For instance, Gur- Arieh et al teach the low amount of liquid enabling more food to be packed and reduced shipping costs (column 6, line 45). Additionally, a smaller amount of liquid would naturally be heated more quickly than a larger amount, and a smaller amount of liquid would be less likely to be spilled as compared to a large amount.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW E BECKER/Primary Examiner, Art Unit 1792